 
 
IV 
108th CONGRESS
2d Session
H. RES. 537 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Weldon of Pennsylvania submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Armed Services and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the exemplary contributions of the Gilmore Commission to the homeland security of the United States, and for other purposes. 
 
Whereas on October 17, 1998, Congress provided for the establishment of the Advisory Panel to Assess Domestic Response Capabilities for Terrorism Involving Weapons of Mass Destruction in section 1405 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999; 
Whereas the 18-member panel, chaired by the former Governor of the Commonwealth of Virginia, James S. Gilmore III, also known as the Gilmore Commission, was the only comprehensive means to address the basic level of preparedness and response to a terrorist attack within the United States prior to September 11, 2001; 
Whereas the Gilmore Commission was the first annual advisory panel to address homeland security preparedness using experts in the fields of first response, intelligence, national defense, public health, and emergency management at the Federal, State, and local levels; 
Whereas Ray Downey, Deputy Chief and Commander of Special Operations for the New York City Fire Department and a member of the Gilmore Commission, the most decorated firefighter in the New York City Fire Department, responded to emergencies in Oklahoma City, Atlanta, and other cities outside his jurisdiction, was decorated 21 times for valor, brought incredible insight into the basic needs of first responders, including the lack of interoperable communications, and, on September 11, 2001, perished in the collapse of the North Tower of the World Trade Center in New York City; 
Whereas in consultation with the Secretary of Defense, the Attorney General, the Secretary of Energy, the Secretary of Health and Human Services, and the Director of the Federal Emergency Management Agency, and supported by the RAND Corporation, the Gilmore Commission assessed Federal agency efforts to enhance domestic preparedness for incidents involving weapons of mass destruction; evaluated the progress of Federal training programs for local emergency response; assessed deficiencies in programs for response to incidents involving weapons of mass destruction, including a review of unfunded communications, equipment, and planning requirements and the needs of maritime regions; recommended strategies for ensuring effective coordination with respect to Federal agency and local response capabilities to weapons of mass destruction incidents; and assessed the roles of State and local governments in funding effective local response capabilities; 
Whereas the Gilmore Commission proposed 144 recommendations in its first 4 reports to the President and Congress, and 125 of those recommendations were adopted by Congress and various government agencies, including the establishment of a framework for national security; the basic structure of the Department of Homeland Security; the establishment of congressional committees dedicated to the oversight of homeland security; increased sharing of intelligence and information among Federal, State, and local governments; the establishment of U.S. Northern Command, the Department of Defense’s unified command for homeland defense; an emphasis on the use of non-governmental organizations; the creation of a Terrorist Threat Integration Center to assess and pool the resources of various classified and nonclassified intelligence sources; increased resources for State and local governments to equip, train, and employ responders to terrorist threats; increased resources for the United States Coast Guard; increased resources for and improved coordination of homeland security research, development, testing, and evaluation; increased attention on security issues for cargo on commercial airlines and maritime and general transportation infrastructure; increased resources for public health systems; improvements in definitions and standards; and a consolidation of all Federal emergency plans into a single national plan; and 
Whereas the Gilmore Commission recently published its 5th and final annual report, titled Forging America's New Normalcy: Securing Our Homeland, Protecting Our Liberty, and officially disbanded on February 17, 2004: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the exemplary accomplishments and contributions of the Gilmore Commission to improvements to the homeland security of the United States; 
(2)urges Congress— 
(A)to implement the remaining recommendations by the Gilmore Commission, including the 20 additional recommendations made in its 5th annual report, published in December 2003;  
(B)to establish an advisory panel to report to the President and Congress on the adequacy of State, local, and private sector entities to respond to terrorist, environmental, and accidental catastrophes and the coordination of the response of these entities with that of Federal agencies; and 
(C)to establish an advisory panel to report to the President and Congress on deficiencies in protection of the Nation’s critical infrastructures and strategies to protect those infrastructures; and  
(3)urges the President to establish an independent, bipartisan oversight board to provide counsel on the effects on civil liberties of homeland security efforts. 
 
